Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection 

 The Status of Claims:
Claims 1-26 are pending. 
Claims 1-13 are rejected. 
Claims 14-26 are withdrawn from consideration. 

DETAILED ACTION
1. 	Claims 1-13 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application claims benefit of 62/864,129 06/20/2019.
.
    Drawings
3.         None.
        IDS
4.          The IDS filed on 10/14/21, 11/20/20, and 5/01/20 are reviewed by the examiner.



Claim Objections
Claims 1-13 are objected to because of the following informalities:  
In claims 1-11, the phrase” A(The) composition for inhibiting skin cell proliferation and/or anti- 2inflammation “ is recited. This expression is directed to a hybrid claim which contains a composition claim and a method claim. The examiner recommends to separate it into two different claims. An appropriate correction is required.  

In claim 12, the phrase” The composition for inhibiting skin cell proliferation and/or anti- 2 inflammation and for treating skin 4diseases and/or inflammatory diseases 2 “ is recited. This expression is directed to a hybrid claim which contains a composition claim and a method claim. The examiner recommends to separate it into two different claims. An appropriate correction is required.  

In claim 13, the phrase” The composition for inhibiting skin cell proliferation and/or anti- 2inflammation the pharmaceutical 3composition for treating skin diseases and/or inflammatory diseases 4and for treating psoriasis or a 5pharmaceutical composition for treating allergic or contact dermatitis “ is recited. This expression is directed to a hybrid claim which contains a composition claim and a method claim. The examiner recommends to separate it into two different claims. An appropriate correction is required.  


111
Election/Restriction
Applicant’s election with traverse of Group I (claims 1-13) on 10/06/21 is acknowledged.
Claims 14-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected groups II-III, there being no allowable generic or linking claim.  
Applicants argue the followings:

Reconsideration and withdrawal of Restriction Requirement are respectfully requested, or rejoinder of non-elected invention is respectfully requested when the present application is allowed. 

In response to applicants’ arguments, regardless of how closely each of the inventions is related to or overlapped with one and another. There are three separate inventions and they are also classified as three distinctive classes and subclasses. 
Furthermore, the search is a burden whether or not they are so closely related to their searches due to the requirement of searching over more than hundreds of patents in each of the subclasses. Moreover, M.P.E.P. Section 808.02 gives legitimate reasons for the Examiner to insist on restriction such as the case of separate classification, which indicates that“ each distinct subject has attained recognition in the art as a separate subject for the inventive effort, and also a separate field of search .”
Because these inventions are distinct for the reasons given above and the search required for Group I is not required for Groups II-III, restriction for examination purposes as indicated is proper.
Therefore, unlike applicants’ arguments, the requirement is still deemed proper and is therefore made FINAL.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim  13  recites the broad recitation” the pharmaceutical composition for treating skin diseases and/or inflammatory diseases”, and the claim also recites “ a pharmaceutical composition for treating psoriasis or a pharmaceutical composition for treating allergic or contact dermatitis” , which is the narrower statement he range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The examiner recommends to put the narrowed limitation to the dependent claim. 






(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention..
Enablement for the scope of “inflammatory diseases” generally is not present.  For a compound or genus to be effective against inflammatory diseases generally is contrary to medical science. Inflammation is a process which can take place in virtually any part of the body. There is a vast range of forms that it can take, causes for the problem, and biochemical pathways that mediate the inflammatory reaction. There is no common mechanism by which all, or even most, inflammations arise.  Mediators include bradykinin, serotonin, C3a, C5a, histamine, assorted leukotrienes and cytokines, and many, many others.  Accordingly, treatments for inflammation are normally tailored to the particular type of inflammation present, as there is no, and there can be no “magic 
Inflammation is the reaction of vascularized tissue to local injury; it is the name given to the stereotyped ways tissues respond to noxious stimuli. These occur in two fundamentally different types.  Acute inflammation is the response to recent or continuing injury.  The principal features are dilatation and leaking of vessels, and recruitment of circulating neutrophils.  Chronic inflammation or "late-phase inflammation" is a response to prolonged problems, orchestrated by T-helper lymphocytes. It may feature recruitment and activation of T- and B-lymphocytes, macrophages, eosinophils, and/or fibroblasts. The hallmark of chronic inflammation is infiltration of tissue with mononuclear inflammatory cells.  Granulomas are seen in certain chronic inflammation situations. They are clusters of macrophages which have stuck tightly together, typically to wall something off. Granulomas can form with foreign bodies such as aspirated food, toxocara, silicone injections, and splinters.
Otitis media is an inflammation of the lining of the middle ear and is commonly caused by Streptococcus pneumoniae and Haemophilus influenzae. Cystitis is an inflammation of the bladder, usually caused by bacteria. Blepharitis is a chronic inflammation of the eyelids that is caused by a staphylococcus. Dacryocystitis is inflammation of the tear sac, and usually occurs after a long-term obstruction of the nasolacrimal duct and is caused by staphylococci or streptococci. Preseptal cellulitis is inflammation of the tissues around the eye, and Orbital cellulitis is an inflammatory process involving the layer of tissue that separates the eye itself from the eyelid. These life-threatening infections usually arise from staphylococcus. Hence, these types of inflammations are treated with antibiotics.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated clearly  by  Attrarde et al ( J. Anal. Bioanal. Tech., 2017, vol. 8, issue 1, p.1-9).
Attrarde et al discloses the ethyl acetate extract composition of P. integrifolia (PI-ET) contains the following ingredients:

    PNG
    media_image1.png
    182
    757
    media_image1.png
    Greyscale

(see page 2 ,table 1)

anti-inflammatory, antioxidant, anticancer properties particularly cancers of the breast, digestive tract, skin, prostate and certain hematological malignancies and even protective for cardiovascular and neurological disorders.
Luteolin 3',4',5,7-tetrahydroxyflavone, bioflavonoid used in Chinese traditional medicine for treating various diseases such as hypertension, inflammatory disorders, and cancer. (see page 1 , right col. the last paragraph to page 2 ,left col. , the first and second paragraphs).  These are identical with the claims since, regardless of the intended use  for inhibiting skin cell proliferation and/or anti- 2inflammation, the claims are directed to the composition claims.



 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 7-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Attrarde et al ( J. Anal. Bioanal. Tech., 2017, vol. 8, issue 1, p.1-9) in view of Rowe et al (Handbook of Pharmaceutical Excipients, Sixth ed.  2009, Ethyl Acetate, , p.253-255).

Applicant claims the followings
1. A composition for inhibiting skin cell proliferation and/or anti- 2inflammation, comprising:  3apigenin; and  4luteolin, 5wherein a weight ratio of the apigenin to the luteolin is about 1.5-25:1 or a 6mole ratio of the apigenin to the luteolin is about 1.5-25:1, 7wherein the apigenin and the luteolin have a synergistic effect on inhibiting 8skin cell proliferation and/or anti-inflammation.  
17. The composition for inhibiting skin cell proliferation and/or anti- 2inflammation as claimed in claim 1, wherein the composition for 3inhibiting skin cell proliferation and/or anti-inflammation comprises a 4pharmaceutical composition or a health care composition.  
18. The composition for inhibiting skin cell proliferation and/or anti- 2inflammation as claimed in claim 7, further comprising a 3pharmaceutically acceptable vehicle, carrier or salt.  
110. The composition for inhibiting skin cell proliferation and/or anti- 2inflammation as claimed in claim 7, wherein the composition for 3inhibiting skin cell proliferation and/or anti-inflammation is the 4pharmaceutical composition.  
111. The composition for inhibiting skin cell proliferation and/or anti- 2inflammation as claimed in claim 10, wherein the pharmaceutical 3composition is a topical dosage form, wherein the topical dosage form 4comprises an ointment, a cream, a solution or a gel.  

113. The composition for inhibiting skin cell proliferation and/or anti- 2inflammation as claimed in claim 12, wherein the pharmaceutical 3composition for treating skin diseases and/or inflammatory diseases 4comprises a pharmaceutical composition for treating psoriasis or a 5pharmaceutical composition for treating allergic or contact dermatitis.


 
Determination of the scope and content of the prior art
Attrarde et al discloses the ethyl acetate extract composition of P. integrifolia (PI-ET) contains the following ingredients:

    PNG
    media_image1.png
    182
    757
    media_image1.png
    Greyscale

(see page 2 ,table 1)
Apigenin, 4', 5, 7-tetrahydroxy flavone, is recognized as a bioactive flavonoid shown to possess exerts anxiolytic effects by acting as a benzodiazepine ligand, anti-inflammatory, antioxidant, anticancer properties particularly cancers of the breast, digestive tract, skin, prostate and certain hematological malignancies and even protective for cardiovascular and neurological disorders.
Luteolin 3',4',5,7-tetrahydroxyflavone, bioflavonoid used in Chinese traditional medicine for treating various diseases such as hypertension, inflammatory disorders, 

The instant invention, however, differs from the prior art in that the claimed pharmaceutical composition comprising a 3pharmaceutically acceptable vehicle, carrier or salt in the topical dosage form 4comprising an ointment, a cream, a solution or a gel is unspecified in the prior art.

Rowe et al teaches that in pharmaceutical preparations, ethyl acetate is primarily used as a solvent, although it has also been used as a flavoring agent. As a solvent, it is included in topical solutions and gels, and in edible printing inks used for tablets.
 (see page 153, a section 7).

Ascertainment of the difference between the prior art and the claims

1. 	The difference between the instant application and the applied Attrarde et al art is that the Attrarde et al does not expressly mention the claimed pharmaceutical composition a 3pharmaceutically acceptable vehicle, carrier or salt in the topical dosage form of 4oan ointment, a cream, a solution or a gel. The deficiencies of the Attrarde et al al is cured by the Rowe et. al

2.	The difference between the instant application and the applied Rowe et al is that the Rowe et al does not expressly teach a pharmaceutical composition Rowe et al is cured by the Attrarde et al.

Resolving the level of ordinary skill in the pertinent art.

Regarding the instant Claims 7-13, with respect to the lack of disclosing the
pharmaceutical composition comprising a 3pharmaceutically acceptable vehicle, carrier or salt in the topical dosage form of4of an ointment, a cream, a solution or a gel.
Attrarde et al does disclose the ethyl acetate extract composition containing apigenin; and 4luteolin, whereas Rowe et al expressly teaches that in pharmaceutical preparations, ethyl acetate is primarily used in topical solutions and gels. So, if the skilled artisan in the art had desired to develop the pharmaceutical composition containing apigenin; and 4luteolin and ethyl acetate as a 3pharmaceutically acceptable vehicle in the form of he topical solutions and gels, it would have been obvious to the skilled artisan in the art to be motivated to incorporate the teaching of Rowe et al for ethyl acetate as a pharmaceutical expedient into the Attrarde’s composition containing apigenin; and 4luteolin.  This is because the skilled artisan in the art would expect such a manipulation to be successful and feasible as guidance shown in the prior art.


Considering objective evidence present in the application indicating obviousness or nonobviousness.
Rowe et al expressly teaches that in pharmaceutical preparations, ethyl acetate is primarily used in topical solutions and gels.
They are related to each other with respect to the composition containing apigenin; and 4luteolin 4vs. ethyl acetate as a pharmaceutical expedient. Furthermore, Attrarde et al does offer guidance that ethyl acetate is used for extraction of apigenin; and 4luteolin from P. integrifolia herb (see page 3, the left col. the third paragraph).
 So, if the skilled artisan in the art had desired to develop the pharmaceutical composition containing ethyl acetate as a 3pharmaceutically acceptable vehicle in the form of he topical solutions and gels for the composition of apigenin; and 4luteolin, it would have been obvious to the skilled artisan in the art to be motivated to incorporate the teaching of Rowe et al for ethyl acetate as a pharmaceutical expedient into the Attrarde’s composition containing apigenin; and 4luteolin.  This is because the skilled artisan in the art would expect such a manipulation to be successful and feasible as guidance shown in the prior art.


Conclusion
Claims 1-13 are rejected. 



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/           Primary Examiner, Art Unit 1625                                                                                                                                                                                             	10/21/2021